Doster, C. J.
(concurring specially) : I believe Ave were in error in the former determination of this case, and, therefore, concur in the décisiOn now made. However, I do not believe that our present judgment can be rested on the theory of the breaking of causal *452connection between the negligent acts of the railway company delivering the defective car and the one receiving it, caused by the latter’s failure to inspect, or the making by it of an ineffective inspection. A failure to inspect, or a careless inspection, either one, was a simple failure to do a duty — an omission, not an affirmative act of wrong-doing — and I think the breaking of causal connection between a series of negligent acts is accomplished only by the doing of something by somebody else which operates as a new and independent producing cause, diverting the first negligent act from its natural end, and giving it a direction and force it would not otherwise have. It is not philosophical to speak of causal connection , between act and consequence being broken by a mere failure, though a negligent one, of some person, not the original actor, to do something. Causal connection is broken only by the intervention of active agencies, not the occurrence of passive conditions and qualities.